Citation Nr: 1125474	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the Veteran's claim for additional development in March 2006 and November 2009.   

The Veteran requested a travel board hearing before the Board when he filed his substantive appeal in September 2006.  The Veteran was notified that he was scheduled for a hearing before a Veterans Law Judge in August 2009 in letters dated in July and August 2009.  The Veteran failed to report for the hearing in August 2009.  Consequently, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The issues of entitlement to service connection for hypertension and idiopathic cardiomyopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a low back disability that is attributable to military service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2004, January 2010, February 2010, and May 2010; a rating decision in September 2004; a statement of the case in June 2006; and supplemental statements of the case in September 2006 and October 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he sustained an injury to his back in service and continues to have back problems related to the in-service injury.  

The Veteran's service medical records show a normal clinical evaluation of the Veteran's spine on the June 1973 entrance examination.  In July 1973, the Veteran was noted to have fallen with resulting back pain.  The examiner assessed the Veteran with lumbosacral strain.  A physical therapy consultation dated three days later noted that an X-ray of the lumbar spine showed no fractures.  The Veteran was treated with physical therapy on several occasions from the end of July to the  beginning of August 1973.  The Veteran's February 1976 separation examination found a normal clinical evaluation of the Veteran's spine.  The Veteran reported vague low back pain at the examination but indicated that he had not sought treatment.  The Veteran also reported recurrent back pain on a report of medical history form prepared in conjunction with the separation examination.  

Treatment reports from the Georgia Department of Corrections dated from February 1998 to December 1998 show a report of back pain after the Veteran lifted a "buffer" in February 1998.  He was assessed with low back strain at that time.  In May 1998, the Veteran reported back pain secondary to a fall and was assessed with muscle spasm.  In August 1998, the Veteran again reported back pain and was assessed with chronic pain.  The nature of the pain was described as sharp, burning pain in the left buttocks radiating down the left leg.  In December 1998, an X-ray of the lumbosacral spine was obtained and revealed some degeneration at L5-S1.  

VA outpatient treatment reports dated from February 2001 to December 2009 show that the Veteran reported low back pain in February and July 2003.  The Veteran was assessed with chronic back pain in February 2004 and an X-ray was recommended.  X-rays of the lumbar spine obtained in March 2004 show a "question of lumbar spasm with no bony lesion of the lumbosacral spine."  In September 2009, the Veteran reported an injury to his spine while sitting on a bus bench which broke.  He indicated that he was lodged between the spoke and the wall and injured his low back.  The Veteran reported that he was undergoing physical therapy for the low back injury.  He was assessed with lumbar sprain due to injury.  

A September 2009 X-ray of the lumbar spine performed by Radiology Associates of Dublin found moderate degenerative disc disease at L5-S1 and moderate facet hypertrophy at the lower three levels.  

An October 2009 magnetic resonance imaging (MRI) of the lumbar spine performed at Elite MRI of Laurens revealed degenerative disc disease at L5-S1, mild spondylosis and bulge at L5-S1, and moderate facet hypertrophy at the lower three levels.  

At an April 2010 VA examination the Veteran reported that he sustained an injury to his back while in basic training and sought treatment for his back on several occasions in service.  The examiner noted that the Veteran's claims file was unavailable for review at that time.  Physical examination, including X-rays of the lumbar spine revealed a diagnosis of degenerative changes with possible disc disease at L5-S1.  In an addendum dated two days after the April 2010 VA examination, the examiner indicated that the claims file was reviewed and noted the Veteran's relevant medical history in the addendum.  The examiner opined that it was less likely than not that the Veteran's current back condition was caused by or as a result of his period of active duty.  The examiner's rationale was that the Veteran was seen in service in 1973 with a report of back pain but the Veteran improved after several days of physical therapy.  The examiner noted there was no entry to indicate ongoing problems with the Veteran's back following physical therapy.  

The April 2010 VA examiner also included an addendum opinion in May 2010.  The examiner noted that the second volume of the claims file was not reviewed at the time he promulgated the April 2010 addendum opinion.  Following review of the entire claims file the examiner noted that the additional information did not change his original opinion from April 2010.  

An addendum opinion was obtained from the April 2010 VA examiner in January 2011.  The examiner noted that he had reviewed additional evidence from the Georgia Department of Corrections.  The examiner noted that the information from the Georgia Department of Corrections indicated that that the Veteran reported back pain radiating to the left leg.  The examiner noted that the Veteran's complaints in April 2010 indicated that he had pain in the lower lumbar area more on the right side, a burning pain in the right buttock, and radiating pain down the right leg.  The examiner indicated that the additional information did not provide any information that would change his opinion that it was less likely than not that the Veteran's current back condition was caused by or as a result of the Veteran's active service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disability

The service medical records show that the Veteran sustained a low back injury in service in 1973.  The Veteran underwent physical therapy from July to August 1973 and completed his service obligation.  Although he reported recurrent back pain on a report of medical history form prepared in conjunction with his separation examination, clinical evaluation of the Veteran's spine was normal at that time.  The next available record of treatment for a back disability came in 1998, approximately twenty-two years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a low back disability is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current low back disability and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that degenerative disc disease of the lumbar spine is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The only competent medical opinions of record regarding the etiology of the Veteran's current low back disability are those of the April 2010 VA examiner.  The examiner opined that the Veteran's current low back disability was less likely than not related to his military service.  The examiner provided a complete rationale for the opinion.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that any current low back disability is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his low back disability is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be competent to make medical conclusions.  Therefore, his statements regarding etiology are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay assertions cannot establish a link between his low back disability and service.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's claimed low back disability was incurred in service or caused thereby, or that any arthritis manifested to a compensable degree within one year following the Veteran's separation from service.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


